                        Case 1:14-cv-08035-VSB Document 83 Filed 02/11/20 Page 1 of 1




JAMES E. JOHNSON                                  THE CITY OF NEW YORK                                  BRACHAH GOYKADOSH
Corporation Counsel                                                                                               Senior Counsel
                                                 LAW DEPARTMENT                                            bgoykado@law.nyc.gov
                                                                                                           Phone: (212) 356-3523
                                                    100 CHURCH STREET                                        Fax: (212) 356-1148
                                                 NEW YORK , NEW YORK 10007
                                                                                                February 11, 2020
          By ECF
          Honorable Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York                                             2/12/2020
          Thurgood Marshall Courthouse
                                                                   The final pretrial conference is hereby adjourned to
          40 Foley Square
                                                                   February 19, 2020 at 4:00 p.m.
          New York, New York 10007
                             Re:    Tiffany Guerrero v. Detective David Revans, 14 Civ. 8035 (VSB)
          Your Honor:
                 I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
          of New York, and one of the attorneys assigned to the defense in the above-referenced matter. I
          write to respectfully request that the Court adjourn the final pre-trial conference currently
          scheduled for February 21, 2020 at 2:30 p.m.
                   As the Court is aware, trial is scheduled to commence in this matter on February 24,
          2020. ECF No. 73. There is a final pre-trial conference scheduled for Friday, February 21, 2020
          at 2:30 p.m. ECF No. 82. Defendants now seek an adjournment of that conference. The reason
          for this request is that the undersigned is a Sabbath observer and must travel home to observe the
          Sabbath well before sundown on Friday afternoons. A conference scheduled for 2:30 p.m. on a
          Friday may pose a conflict with this observance. Defendants have conferred with plaintiff, who
          consents to this adjournment request. This request is the first of its kind and will not affect any
          other dates or deadlines. The parties would be available for a final pre-trial conference any time
          during the afternoon on February 19, 2020 or any time on February 20, 2020.
                 Therefore, defendants respectfully request that the Court adjourn the final pre-trial
          conference currently scheduled for Friday, February 21, 2020 at 2:30 p.m. to any of the above-
          mentioned times or any other time convenient for the Court.
                      Thank you for your consideration herein.
                                                                 Respectfully submitted,


                                                                 Brachah Goykadosh
                                                                 Senior Counsel
                                                                 Special Federal Litigation Division
